Citation Nr: 1007503	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The appellant claims that his deceased father had military 
service in the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
during World War II.  The appellant seeks benefits as the 
surviving child.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office in Manila, the Republic 
of the Philippines (RO), which denied the appellant's claim 
for Department of Veterans Affairs death benefits.  


FINDING OF FACT

There were no benefits due and unpaid to the Veteran at the 
time of his death under existing ratings or decisions or 
based on evidence of record at the date of the Veteran's 
death.


CONCLUSION OF LAW

The requirements for payment of accrued benefits have not 
been met.  38 U.S.C.A. §§ 5101, 5121 (West 2002); 38 C.F.R. 
§§ 3.102, 3.151, 3.1000 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) 

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The VCAA revised VA's obligations insofar as notifying a 
claimant of the type of evidence needed to substantiate a 
claim - including apprising him of whose specific 
responsibility, his or VA's, it is for obtaining the 
supporting evidence, and giving him an opportunity to submit 
any relevant evidence in his possession.  There is also a 
requirement that VCAA notice, to the extent possible, be 
provided prior to initially adjudicating the claim (in the 
interest of fairness), and that VA explain why, on occasions 
when this is not done, it is nonetheless nonprejudicial and 
therefore, at most, harmless error.  In order for the Court 
to be persuaded that no prejudice resulted from a notice 
error, "the record must demonstrate that, despite the error, 
the adjudication was nevertheless essentially fair."  Dunlap 
v. Nicholson, 21 Vet. App. 112, 118 (2007).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini 
II"); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

There are certain situations, however, when the VCAA does not 
apply.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a case, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).  Moreover, VA's 
General Counsel has held that the notice and duty to assist 
provisions of the VCAA are not applicable to a claim, as 
here, where it cannot be substantiated because there is no 
legal basis for it, or because the undisputed facts render 
the claimant ineligible for the claimed benefit.  
See VAOPGCPREC 5-2004 (June 23, 2004).  

In this case, the Board observes that VCAA notice is not 
required because the issue presented involves a claim which 
cannot be substantiated as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 
(June 23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  As will be 
explained below, because the appellant is not the proper 
claimant for benefits, as well as missed the filing deadline, 
his claim for accrued benefits must be denied as a matter of 
law.  38 U.S.C.A. §§ 1703, 1725, 1728; 38 C.F.R. §§ 17.54, 
17.120, 17.130, 17.1002.

Nevertheless, the Board adds that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2009).  The appellant has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  Therefore, further discussion of 
the VCAA is not required.  See Bernard v. Brown, 4 Vet. App. 
384, 392-394 (1993).  

Legal Criteria

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) to which an individual was entitled 
at death under existing ratings or decisions and under laws 
administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2009).  For a surviving spouse, children, or 
dependent parents to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  Evidence in the file at the date 
of death means evidence in VA's possession on or before the 
date of the beneficiary's (in the instant case, the 
Veteran's) death, even is such evidence was not physically 
located in the VA claim folder on or before the date of 
death. 38 C.F.R. § 3.1000(d)(4) (2009).

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits. See 38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
While an accrued benefits claim is separate from the 
veteran's claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law. See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

In addition, applications for accrued benefits must be filed 
within one year after the date of death.  See 38 U.S.C.A. 
§ 5151(c); 38 C.F.R. § 3.1000(c).

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" 
and "evidence necessary to complete the application." See 
67 Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was 
clarified to indicate that "evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death.  In this case, however, all evidence 
necessary to adjudicate this claim has been obtained and is 
in the file.  

The Board also notes that 38 U.S.C.A. § 5121(a) was amended 
effective December 16, 2003, to remove the two year 
limitation on the receipt of accrued benefits.  The amendment 
to 38 U.S.C.A. § 5121(a) is only effective for deaths 
occurring on or after December 16, 2003.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003). 

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim. Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. 38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

For VA purposes, a "surviving child" means an unmarried 
person who is a legitimate child, a child legally adopted 
before the age of 18 years, a stepchild who acquired that 
status before age 18, and who is a member of the veteran's 
household or was a member of the veteran's household at the 
time of the veteran's death, or an illegitimate child.  A 
surviving child is entitled to benefits if he or she (1) is 
under 18 years of age or (2) before reaching age 18, became 
permanently incapable of self-support, or (3) is, over 18 
years of age, but under age 23, and working toward completion 
of education or training.   38 C.F.R. § 3.57(a).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Title 38 of the United 
States Code authorizes the Secretary of VA (Secretary) to 
prescribe the nature of proof necessary to establish 
entitlement to veterans' benefits.  38 U.S.C.A. § 501(a)(1) 
(West 2002).  Under that authority, the Secretary has 
promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits 
based on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.203(a) (requiring 
service department documentation of service where available), 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).  In short, 
under 38 C.F.R. § 3.203, a claimant is not eligible for VA 
benefits based upon Philippine service unless a United States 
service department documents or certifies their service.  
Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997). 

Analysis

The appellant contends that he is eligible for death 
benefits, specifically accrued benefits.  In February 2007, 
the appellant filed an application for Dependency and 
Indemnity Compensation, Death Pension, and Accrued Benefits 
by a Surviving Spouse based on his alleged status as the 
surviving child of a "veteran."

Based on the record at the time of the Veteran's death, there 
is no evidence that the deceased had perfected any claims of 
entitlement to VA benefits, and as such, the Board cannot 
adjudicate the accrued benefits claim.  Indeed, the 
applicable case law holds that a surviving child is entitled 
to claim a Veteran's accrued benefits if the Veteran had a 
claim pending at the time of his death.  Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1996).  However, the deceased did 
not have any claims for VA benefits pending when he died in 
June 2004.  As such, the Board concludes that there were no 
claims pending for entitlement to any VA benefits, due and 
unpaid at the time of the decedent's death in June 2004.  
Accordingly, the appellant's claims for entitlement to 
accrued benefits must be denied.

Moreover, the Board notes that there is no acceptable proof 
that the appellant's had verifiable service for purposes of 
receiving VA benefits.  The Board notes that the appellant 
submitted Affidavit for Philippine Army Personnel, which 
stated that the appellant's deceased father had service in 
the recognized guerrillas, in service of the United States 
Armed Forces from August 1942 to June 1945.  However, the 
Affidavit submitted by the appellant fails to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as this is not an official document of the 
appropriate United States service department, and is without 
the official seal.  The document therefore is not acceptable 
as verification of the appellant's deceased father's service 
for the purpose of receiving VA benefits.  Soria v. Brown, 
118 F.3d 747 (Fed. Cir. 1997).

Regardless, the Board also points out that the appellant does 
not meet the definition of a surviving child for purposes of 
determining entitlement to benefits.  According to the 
appellant's birth certificate, he was born on December [redacted], 
1965; thus, he is well in excess of 23 years of age.  See 38 
C.F.R. § 3.57(a).  Therefore, the appellant may no longer be 
considered the deceased's child for purposes of receiving VA 
benefits.  See 38 C.F.R. § 3.57(a).   Likewise, the Board 
points out that the appellant filed his claim for accrued 
benefits over three years after the decedent's death; such 
applications must be filed within one year after the date of 
death.  See 38 U.S.C.A. § 5151(c); 38 C.F.R. § 3.1000(c).

In this case, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Because the decedent's 
service does not meet the criteria described, and the 
appellant is not considered the deceased's child under 
38 C.F.R. § 3.57, the appellant does not meet the basic 
eligibility requirements for death benefits, and the claim 
must be denied based upon a lack of entitlement under the 
law.


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


